No decree can be made in favor of a complainant on grounds not stated in his bill.
In proceedings in equity, fraud must be alleged in the pleadings, or no proof of it can properly be received.
Where, in a creditor’s bill, third persons were made parties, charged with holding lands in trust for the judgment debtor, who advanced the purchase-money, and had the title taken in their names, and it appeared by the proofs that the lands were held in trust for the children of the judgment debtor, such children being also parties: Held, that the lands could not be reached under the statements of the bill.
That the basis of the bill (a trust in behalf of the judgment debtor) was disproved, and the complainant could not assume that the transaction was fraudulent as against him, not having so alleged in his bill of complaint.
The Supreme Court has power to compel a judgment *18debtor to convey lands, held by him. in another state, in snch manner as to vest the title in the grantee, for the benefit of his creditors.
(S. C., 10 N. Y. 363.)